      Case 4:21-cv-00110-AW-MAF Document 20 Filed 09/07/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

LARRY LEE MORRIS, JR.,
      Plaintiff,
v.                                                Case No. 4:21-cv-110-AW-MAF
CITY OF TALLAHASSEE, et al.,
     Defendants.
_______________________________/
      ORDER DISMISSING COMPLAINT WITH LEAVE TO AMEND

      I have considered the magistrate judge’s Report and Recommendation. ECF

No. 12. I have also considered de novo the issues Plaintiff raised in his objections.

ECF Nos. 15, 16, 18. I agree with the magistrate judge that the complaint must be

dismissed for failure to state a claim. However, Plaintiff will have one final attempt

to amend and state a claim, should he be able to address the deficiencies the Report

and Recommendation identifies. He shall have 14 days to do so. Failure to file timely

a Second Amended Complaint will result in dismissal.

      SO ORDERED on September 7, 2021.

                                       s/ Allen Winsor
                                       United States District Judge
